STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 20, 2017
               Plaintiff-Appellee,

v                                                                    No. 330713
                                                                     Wayne Circuit Court
TERRY TERRELL CLARK,                                                 LC No. 15-005931-01-FC

               Defendant-Appellant.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of assault with a dangerous
weapon (“felonious assault”), MCL 750.82, and possession of a firearm during the commission
of a felony (“felony-firearm”), MCL 750.227b. The trial court sentenced defendant to time
served (32 days) for the felonious assault conviction and two years’ imprisonment for the felony-
firearm conviction. We affirm.

                                 I. FACTUAL BACKGROUND

        This case arises out of a shooting that occurred in the evening on July 1, 2015, in Detroit,
Michigan. At the time, Earl Hall and his wife, Nicole Hall, were walking home from Nicole’s
job with the couple’s three infant children and five-month-old “American Bully Miniature” dog.
Earl recently had learned that Nicole had a sexual relationship with defendant, who lived a few
blocks away from the Hall family. As they walked past defendant’s house on the way home,
Earl told Nicole that she should tell defendant’s wife, Adia Clark, about the affair. Accordingly,
Nicole initiated a short conversation with Adia outside of defendant’s residence. After the
conversation, the Hall family continued to walk home.

        A few minutes later, defendant approached the family in his blue Chrysler 200, driving
over the grass and onto the sidewalk directly in front of Earl. According to Earl, defendant got
out of the car and asked if Earl was “out of [his] f***ing mind.” Earl and Nicole both testified
that defendant pulled out a handgun and fired one shot towards Earl. The family fled in different
directions, and defendant drove away. Earl called 911 after the family was reunited
approximately 40 minutes later.

        After the incident, defendant reported to the police that he fired his weapon in the
direction of Earl’s dog because it had lunched at him. At trial, defendant similarly

                                                -1-
acknowledged that he discharged a firearm during the incident, but explained, once again, that he
did so as a reflexive response to the dog’s act of lunching towards him.

       Defendant was convicted and sentenced as previously discussed.

                               II. EVIDENTIARY CHALLENGES

        Defendant argues that the trial court abused its discretion when it admitted a recording of
Earl’s 911 telephone call because it was inadmissible hearsay that did not fall under the excited
utterance exception and its admission amounted to improper bolstering of a witness with a prior
consistent statement. Additionally, defendant argues that the trial court erred when it allowed the
prosecutor to question Earl about his written police statement because the questioning also
amounted to improper bolstering of a witness with a prior consistent statement. We disagree.

                                 A. STANDARD OF REVIEW

       We review a trial court’s decision to admit evidence for an abuse of discretion. People v
Mardlin, 487 Mich. 609, 614; 790 NW2d 607 (2010); People v Aldrich, 246 Mich. App. 101, 113;
631 NW2d 67 (2001). An abuse of discretion occurs if the trial court’s decision “is outside the
range of reasonable and principled outcomes.” People v Orr, 275 Mich. App. 587, 588-589; 739
NW2d 385 (2007). “When the decision involves a preliminary question of law, . . . such as
whether a rule of evidence precludes admission, we review the question de novo.” Mardlin, 478
Mich. at 614.

        Even if a trial court’s admission or exclusion of evidence was improper, we will not set
aside a judgment or verdict unless it affirmatively appears that the error resulted in a miscarriage
of justice. MCL 769.26. Put another way, under MCL 769.26, “a preserved, nonconstitutional
error is not a ground for reversal unless after an examination of the entire cause, it shall
affirmatively appear that it is more probable than not that the error was outcome determinative.”
People v Lukity, 460 Mich. 484, 495-496; 596 NW2d 607 (1999) (quotation marks omitted). See
also MCR 2.613(A) (“An error in the admission or the exclusion of evidence . . . is not ground
for granting a new trial, for setting aside a verdict, or for vacating, modifying, or otherwise
disturbing a judgment or order, unless refusal to take this action appears to the court inconsistent
with substantial justice.”).

                                  B. EXCITED UTTERANCE

        “[H]earsay is an unsworn, out-of-court statement that is offered in evidence to prove the
truth of the matter asserted.” People v Musser, 494 Mich. 337, 350; 835 NW2d 319 (2013)
(quotation marks omitted), citing MRE 801. “Hearsay is generally prohibited and may only be
admitted at trial if provided for in an exception to the hearsay rule.” People v Gursky, 486 Mich.
596, 606; 786 NW2d 579 (2010), citing MRE 802. The Michigan Rules of Evidence include an
exception for “excited utterances.” MRE 803(2). An excited utterance is “[a] statement relating
to a startling event or condition made while the declarant was under the stress of excitement
caused by the event or condition.” MRE 803(2). “The rule allows hearsay testimony that would
otherwise be excluded because it is perceived that a person who is still under the sway of
excitement precipitated by an external startling event will not have the reflective capacity


                                                -2-
essential for fabrication so that any utterance will be spontaneous and trustworthy.” People v
Smith, 456 Mich. 543, 550; 581 NW2d 654 (1998) (quotation marks and citation omitted).

        There are two primary requirements for an out-of-court statement to qualify under the
excited utterance exception: (1) a startling event must have occurred, and (2) the resulting
statement must have been made while the declarant was under the stress of excitement caused by
the event. Id. “While the time that passes between the event and the statement is important in
determining whether the declarant was still under the stress of the excitement when the statement
was made, the focus of the exception is on the declarant’s ‘lack of capacity to fabricate, not the
lack of time to fabricate.’ ” People v Layher, 238 Mich. App. 573, 583; 607 NW2d 91 (1999),
aff’d 464 Mich. 765 (2001), quoting Smith, 456 Mich. at 551. Stated differently, “[t]he pertinent
inquiry is not whether there has been time for the declarant to fabricate a statement, but whether
the declarant is so overwhelmed that she lacks the capacity to fabricate.” People v McLaughlin,
258 Mich. App. 635, 659-660; 672 NW2d 860 (2003).

        The trial court has wide discretion in determining whether a declarant is still under the
stress of a startling event. People v Green, 313 Mich. App. 526, 536; 884 NW2d 838 (2015),
citing Smith, 456 Mich. at 552. Additionally, “a trial court’s decision on a close evidentiary
question ordinarily cannot be an abuse of discretion.” People v Hine, 467 Mich. 242, 251; 650
NW2d 659 (2002), citing Smith, 456 Mich. at 550.

       Defendant does not contest that a startling event occurred. Rather, he argues that Earl
made the 911 call 40 minutes after the shooting occurred and, therefore, could not have been
under the stress of excitement caused by the shooting when he called the police. Defendant also
emphasizes that the period of time between the startling event and the 911 call, and the fact that
Earl was reunited with his family during that time, gave Earl an opportunity to speak with Nicole
and fabricate his statements. These arguments are unavailing.

        Earl testified that he ran to a nearby alley after the shooting and hid while defendant
circled the block at least three times in his car. After hiding for approximately 20 to 30 minutes,
Earl ran home, hoping that his wife and children were inside. Discovering that they had not
returned, Earl went back out, jumped a fence, and found his wife and children one street away.
Earl testified that when the family finally returned home, Nicole and the children were crying,
and he immediately called the police. He expressly confirmed that he was still “in shock” from
the shooting when he called 911.

        Considering the events that transpired between the time of the shooting and the phone
call, the trial court did not abuse its discretion when it determined that Earl’s statements during
the 911 call fell within the excited utterance exception to the rule against hearsay. See MRE
803(2). While the lapse in time is relevant, the primary focus is whether Earl was so
overwhelmed that he lacked the capacity to fabricate. McLaughlin, 258 Mich. App. at 659-660.
Although defendant claims that there was plenty of time before the 911 call for Earl and Nicole
to discuss the events that had occurred and fabricate a consistent story, the testimony shows that
both of them were still under the stress of the shooting, as well as the events that transpired
immediately after the shooting, when Earl called 911. The trial court’s ruling was within the
range of reasonable and principled outcomes. Orr, 275 Mich. App. at 588-589.


                                                -3-
                                        C. BOLSTERING

        Defendant also argues that the 911 call was inadmissible because it constituted a prior
consistent statement improperly proffered by the prosecution to bolster Earl’s testimony. Even if
the trial court’s admission of the statement was improper on this basis, defendant has failed to
establish that reversal is warranted.

       In general, it is impermissible for a party in a criminal trial to bolster a witness’s trial
testimony using a prior consistent statement made by that witness. People v Hallaway, 389 Mich.
265, 275-276; 205 NW2d 451 (1973) (BRENNAN, J.); People v Lewis, 160 Mich. App. 20, 29; 408
NW2d 94 (1987); People v Rosales, 160 Mich. App. 304, 308; 408 NW2d 140 (1987); People v
Smith, 158 Mich. App. 220, 227; 405 NW2d 156 (1987). However, admission of such a statement
may be proper in accordance with MRE 801(d)(1)(B). See also People v Jones, 240 Mich. App.
704, 707; 613 NW2d 411 (2000); Lewis, 160 Mich. App. at 29-30; Smith, 158 Mich. App. at 227.
Neither party addresses the application of MRE 801(d)(1)(B) in its brief on appeal.

        Regardless, we need not determine whether the prosecution improperly bolstered Earl’s
in-court testimony with the 911 call because defendant cannot show that its admission affected
the outcome of the proceedings. See MCL 769.26; MCR 2.613(A); Lukity, 460 Mich. at 495-496.
Notably, defendant never disputed that he discharged a weapon during his encounter with Earl.
Rather, he contended that he fired the weapon in order to protect himself from Earl’s dog. The
911 call was cumulative to Earl’s in-court testimony to the extent that it established that, from
Earl’s perspective, defendant shot at Earl and his family without provocation or justification.
Although “the fact that the statement was cumulative, standing alone, does not automatically
result in a finding of harmless error,” there is no basis for concluding that defendant was
prejudiced by the admission of the 911 call. Smith, 456 Mich. at 555; see also id. (“Harmless
error review requires reversal only if the error is prejudicial.”). We consider the entire record in
determining whether the admission of the evidence was harmless in light of the weight and
strength of the untainted evidence. Id. Earl’s statements during the 911 call provided no further
insight regarding defendant’s intent in discharging the gun, which was the pivotal issue at trial
given the fact that defendant explicitly acknowledged that he fired the weapon during the
incident. If the jury believed defendant’s claim that he fired the weapon in order to protect
himself from Earl’s dog, acquittal may have been justified. Otherwise, however, the “untainted”
evidence overwhelmingly showed that defendant, at a minimum, fired a weapon in Earl’s
direction, given Earl’s close proximity to the dog during the incident. As a result, there simply is
no basis for concluding that the 911 call was outcome-determinative. See Lukity, 460 Mich. at
495-496; see also Smith, 456 Mich. at 555. Thus, we reject defendant’s claim that reversal is
warranted based on the trial court’s admission of the 911 call recording.

       Next, defendant argues that the trial court erred when it allowed the prosecutor to
question Earl about his prior written statement to the police, as this questioning amounted to
improper bolstering with a prior consistent statement. He only challenges one portion of the
prosecutor’s questions concerning the statement. Earl testified on direct examination that Nicole
and their three children were present at the time of the shooting. Then, while still on direct




                                                -4-
examination, the prosecutor showed Earl his prior police statement and asked, “Did you put in . .
. your written statement [sic] about your wife and children being with you when the shooting
took place?” Earl replied, “Yes, I did.”1

        Defendant asks in his brief on appeal, “For what other purpose did the prosecutor use
[Earl’s] prior written statement if not for the sole purpose of bolstering his credibility?” In
raising this claim, defendant fails to recognize the overview and context of the prosecutor’s
questions. When considered in context, defendant’s claim is not supported by the record. It is
apparent that the prosecution was not attempting to elicit consistent testimony from Earl, but
attempting to provide an explanation for Earl’s prior statements, which were inconsistent with
his trial testimony. Immediately after the testimony challenged by defendant, the prosecutor
questioned Earl about whether he mentioned in his police statement that his dog was present
during the incident, using Earl’s prior written statement to show that he did not immediately tell
the police anything about his dog and to provide an opportunity for Earl to explain why he failed
to do so. There is no indication that the prosecution attempted to bolster Earl’s in-court
testimony using a prior consistent statement with his written statement to the police.

        Even if we assume, arguendo, that the admission of this evidence was erroneous, the
error was harmless for the same reasons previously discussed. See MCL 769.26; MCR
2.613(A); Lukity, 460 Mich. at 495-496; Smith, 456 Mich. at 555. Earl’s prior testimony in this
regard was cumulative to his trial testimony and provided no insight concerning the central issue
of the case (i.e., whether defendant acted out of self-protection based on the behavior of Earl’s
dog). Defendant has failed to establish that reversal is warranted based on the isolated prior
consistent statement that he identifies in his brief on appeal.

                          III. GREAT WEIGHT OF THE EVIDENCE

       Next, defendant argues that the jury’s verdict was against the great weight of the
evidence. We disagree.

                   A. STANDARD OF REVIEW AND APPLICABLE LAW

        We review for an abuse of discretion a trial court’s decision to deny a motion for a new
trial on the ground that the verdict was against the great weight of the evidence. People v
Gaines, 306 Mich. App. 289, 297; 856 NW2d 222 (2014); see also MCR 2.611(A)(1)(e) (stating
that a new trial may be granted, on some or all of the issues, if a verdict is against the great
weight of the evidence).

       The test to determine whether a verdict is against the great weight of the evidence
       is whether the evidence preponderates so heavily against the verdict that it would
       be a miscarriage of justice to allow the verdict to stand. . . . . [U]nless it can be


1
  The prosecutor asked this question a second time after the trial court addressed defense
counsel’s objection to the prosecution’s questioning about the written statement. Earl provided
an identical response.


                                               -5-
       said that directly contradictory testimony was so far impeached that it was
       deprived of all probative value or that the jury could not believe it, or contradicted
       indisputable physical facts or defied physical realities, the trial court must defer to
       the jury’s determination. [People v Musser, 259 Mich. App. 215, 218-219; 673
       NW2d 800 (2003) (quotation marks and citations omitted; alteration in original).]

Accordingly, “[i]n general, conflicting testimony or questions concerning the credibility of the
witnesses are not sufficient grounds for granting a new trial.” People v Brantley, 296 Mich. App.
546, 553; 823 NW2d 290 (2012). See also People v Lemmon, 456 Mich. 625, 642-647; 576
NW2d 129 (1998); People v Unger, 278 Mich. App. 210, 232; 749 NW2d 272 (2008).

                                          B. ANALYSIS

       Defendant argues that the following evidence severely impeached Earl’s credibility so
that no reasonable jury could believe his testimony: (1) evidence of his prior felony conviction
involving a crime of dishonesty, (2) a Facebook post in which Earl admitted that he lies to
judges, (3) portions of Nicole’s trial testimony that contradicted Earl’s testimony, and (4)
portions of Officer Nicholas Medrano’s testimony that discredited Earl’s testimony on two
occasions. We disagree.

         All of this evidence implicated Earl’s credibility as a witness and is not grounds for
granting a new trial. See Brantley, 296 Mich. App. at 553; Musser, 259 Mich. App. at 218-219.
Earl’s credibility was diminished by the fact that he has a prior felony conviction involving a
crime of dishonesty and by the fact that he posted a statement on Facebook claiming that he lies
to judges. However, these facts did not deprive his testimony of all probative value or
demonstrate that his testimony “contradicted indisputable physical facts or defied physical
realities . . . .” Musser, 259 Mich. App. at 219. Similarly, Earl’s and Nicole’s inconsistent
statements implicated their credibility. Earl testified that Nicole and the children were not there
when he arrived home after the shooting, so he left the house again, ultimately finding his family
one street away. However, Nicole testified that Earl was already at the house when she came
home with the children. While their testimony differed to a certain extent, we must defer to the
jury’s credibility determinations. Musser, 259 Mich. App. at 218-219. In no way was their
testimony so deprived of all probative value that a new trial was warranted. See id. Instead, the
differing testimony concerned ancillary events that occurred after the focal point of this case—
the shooting—and the minor inconsistencies only raised credibility questions properly left to the
jury.

        Likewise, the contradictions between Earl’s and Medrano’s testimony are not sufficient
to warrant a new trial. See Musser, 259 Mich. App. at 218-219. Defendant emphasizes the
portions of Medrano’s testimony about Earl’s statement to police. According to Medrano, Earl
told officers—contrary to his testimony at trial—that he went straight home after the shooting
and never saw defendant again. Thus, contrary to Earl’s testimony at trial, Medrano’s testimony
indicated that Earl never mentioned when he spoke to police after the incident that he hid in an
alley while defendant circled the block three times. Additionally, Medrano explained that Earl
told the officers after the incident that defendant was in his car when he fired the handgun.
However, at trial, Earl testified that defendant got out of the car, pointed the gun at him, and fired
a single shot. Medrano’s testimony, while contradictory, did not deprive Earl’s testimony of all

                                                 -6-
probative value. Importantly, defendant identifies no evidence that directly contradicted whether
the shooting actually occurred. Further, defendant’s trial testimony confirms that he was not in
his car when the shooting occurred because he claimed that Earl’s dog lunged at him after he
exited the vehicle.

       Ultimately, it was the jury’s responsibility to weigh the contradictory testimony; none of
narrow circumstances that justify a new trial are present here. Musser, 259 Mich. App. at 218-
219; Brantley, 296 Mich. App. at 553. The verdict was not against the great weight of the
evidence, and the trial court did not abuse its discretion when it denied defendant’s motion for a
new trial. See Gaines, 306 Mich. App. at 297.

                             IV. PROSECUTORIAL MISCONDUCT

        Defendant next contends that the prosecutor’s comments during her closing arguments
violated his right to a fair trial. Specifically, defendant claims that the prosecutor’s comments
were improper because she vouched for the witnesses’ credibility and denigrated defense
counsel. We disagree.

                   A. STANDARD OF REVIEW AND APPLICABLE LAW

       “In order to preserve an issue of prosecutorial misconduct, a defendant must
contemporaneously object and request a curative instruction.” People v Bennett, 290 Mich. App.
465, 475; 802 NW2d 627 (2010). Defense counsel objected to the prosecutor’s statement that
Earl and Nicole were “honest” and to the prosecutor’s statements about defense counsel. Thus,
defendant’s claims with regard to those statements are preserved. However, defense counsel did
not object to the prosecutor’s statements during her closing argument that Earl and Nicole did
not “over exaggerate[]” and that the 911 call was consistent with Earl’s testimony. Accordingly,
defendant’s claims with regard to those statements are unpreserved.

         Preserved “[i]ssues of prosecutorial misconduct are reviewed de novo to determine
whether the defendant was denied a fair and impartial trial.” Bennett, 290 Mich. App. at 475.
However, unpreserved claims of prosecutorial misconduct are reviewed for plain error affecting
the defendant’s substantial rights. Id. at 475-476. To demonstrate plain error, a defendant must
show that (1) an error occurred, (2) the error was clear or obvious, and (3) “the plain error
affected [the defendant’s] substantial rights,” which “generally requires a showing of prejudice,
i.e., that the error affected the outcome of the lower court proceedings.” People v Carines, 460
Mich. 750, 763; 597 NW2d 130 (1999). Even if a defendant establishes a plain error that affected
his substantial rights, “[r]eversal is warranted only when the plain, forfeited error resulted in the
conviction of an actually innocent defendant or when an error seriously affect[ed] the fairness,
integrity or public reputation of judicial proceedings independent of the defendant’s innocence.”
Id. at 763-764 (quotation marks and citation omitted; second alteration in original); see also
Bennett, 290 Mich. App. at 475-476. “Further, [this Court] cannot find error requiring reversal
where a curative instruction could have alleviated any prejudicial effect.” Bennett, 290 Mich
App at 476 (quotation marks and citations omitted; alteration in original). See also Unger, 278
Mich. App. at 234-235.




                                                -7-
        We review prosecutorial misconduct claims on a case-by-case basis, examining the
prosecutor’s remarks in context. People v Mann, 288 Mich. App. 114, 119; 792 NW2d 53 (2010);
People v Dobek, 274 Mich. App. 58, 63-64; 732 NW2d 546 (2007). In general, “ ‘[p]rosecutors
are accorded great latitude regarding their arguments and conduct.’ ” People v Cooper, 309
Mich. App. 74, 90; 867 NW2d 452 (2015) (alteration in original), quoting People v Bahoda, 448
Mich. 261, 282; 531 NW2d 659 (1995). “[A] prosecutor’s comments must be read as a whole
and evaluated in light of defense arguments and the relationship they bear to the evidence
admitted at trial.” People v Callon, 256 Mich. App. 312, 330; 662 NW2d 501 (2003). “Otherwise
improper prosecutorial conduct or remarks might not require reversal if they address issues
raised by defense counsel.” Dobek, 274 Mich. App. at 64.

                                   B. WITNESS VOUCHING

        “Included in the list of improper prosecutorial commentary or questioning is the maxim
that the prosecutor cannot vouch for the credibility of his witnesses to the effect that he has some
special knowledge concerning a witness’ truthfulness.” Cooper, 309 Mich. App. at 90 (quotation
marks and citation omitted). “The danger is that the jury will be persuaded by the implication
that the prosecutor has knowledge that the jury does not and decide the case on this basis rather
than on the evidence presented.” Bennett, 290 Mich. App. at 477. However, “a prosecutor may
comment on his own witnesses’ credibility during closing argument, especially when there is
conflicting evidence and the question of the defendant’s guilt depends on which witnesses the
jury believes.” People v Jackson, 313 Mich. App. 409, 426; 884 NW2d 297 (2015) (quotation
marks and citation omitted). Furthermore, although prosecutors are not permitted to make a
factual statement that is not supported by evidence in the record, prosecutors are generally free to
argue the evidence and all reasonable inferences related to their theory of the case. Dobek, 274
Mich. App. at 66. They also are not required to confine their statements “to the blandest possible
terms.” Id.

        During closing argument, the prosecutor explained that Earl’s 911 call was basically
consistent with his testimony at trial. Additionally, the prosecutor argued that neither Earl nor
Nicole “over exaggerated” when they described the shooting because they both said that only
one shot had been fired, not multiple shots. Defense counsel did not object to these statements,
and defendant has failed to show how these statements constituted plain error affecting his
substantial rights. Carines, 460 Mich. at 763-764. The outcome of the trial hinged on the jury’s
credibility determinations, and defense counsel went to great measures to attack Earl’s
credibility. Accordingly, the prosecutor properly commented on her own witnesses’ credibility.
See Jackson, 313 Mich. App. at 426; Callon, 256 Mich. App. 312. At no time did the prosecutor
claim to have special knowledge regarding Earl’s and Nicole’s truthfulness. Cooper, 309 Mich
App at 90. Instead, the prosecutor discussed the evidence at trial and argued that it corroborated
the witnesses’ testimony. Dobek, 274 Mich. App. at 66. While the prosecutor stated that the
witnesses did not “over exaggerate,” she was not confined to using the blandest possible terms in
making her arguments. Id. Thus, defendant cannot demonstrate that these statements constituted
plain error affecting his substantial rights.

        Defendant also claims that the prosecutor vouched for Earl’s and Nicole’s credibility by
stating that they were “honest.” Defendant has failed to establish that he was denied a fair trial
based on this statement. See Bennett, 290 Mich. App. at 475. When defense counsel objected to

                                                -8-
the prosecutor’s statement, the trial court warned the prosecutor that she could not simply state
that the witnesses were truthful, but she could provide arguments as to why the witnesses were
truthful. The prosecutor’s statement was impermissible. However the error was cured by the
trial court’s jury instruction. The court instructed the jury that the attorneys’ statements and
arguments were not evidence, and that jury should not consider them as such. We must presume
that the jury followed the court’s instructions. People v Fyda, 288 Mich. App. 446, 465; 793
NW2d 712 (2010).

                                C. DENIGRATING COMMENTS

        As previously mentioned, “a prosecutor’s comments must be read as a whole and
evaluated in light of defense arguments and the relationship they bear to the evidence admitted at
trial.” Callon, 256 Mich. App. at 330. However, “the prosecutor may not suggest that defense
counsel is intentionally attempting to mislead the jury.” Fyda, 288 Mich. App. at 461. Such an
argument may have a negative effect on the presumption of innocence:

       When the prosecutor argues that the defense counsel himself is intentionally
       trying to mislead the jury, he is in effect stating that defense counsel does not
       believe his own client. This argument undermines the defendant’s presumption of
       innocence. Such an argument impermissibly shifts the focus from the evidence
       itself to the defense counsel’s personality. [Id. (quotation marks and citation
       omitted).]

But, again, “[o]therwise improper prosecutorial conduct or remarks might not require reversal if
they address issues raised by defense counsel.” Dobek, 274 Mich. App. at 64; see also People v
Watson, 245 Mich. App. 572, 592-593; 629 NW2d 411 (2001) (“[T]he prosecutor’s comments
must be considered in light of defense counsel’s comments. [A]n otherwise improper remark
may not rise to an error requiring reversal when the prosecutor is responding to the defense
counsel’s argument.”) (quotation marks and citations omitted).

        The record clearly shows that the prosecutor’s remarks regarding defense counsel’s trial
style were made in response to defense counsel’s argument that the prosecutor should have
played the entire 45-minute video of the detective’s interview with defendant instead of having
the detective read in only a small portion of defendant’s statement. During her closing argument,
defense counsel stated, “So shame on the government for doing that because if it was the way
[the prosecutor] said that he was leaving out all these important details, then as the prosecutor
and as . . . finder of fact you should of [sic] insisted and should insist.” Defense counsel further
suggested to the jury that “you’re hampered in your ability to make critical and fundamental
decisions” because the full video was not played at trial. On rebuttal, the prosecutor attempted to
explain that only a small portion of the interview was read into the record during the trial
because the rest of the video would have been a waste of time, not because the prosecution
intended to withhold evidence from the jury. In conjunction with that explanation, the
prosecutor said, “And regarding the video tape, I have my style of putting on a case and defense
counsel has hers as you’ve seen. She likes to ask questions multiple times, the same question.”
When reviewed in context with defense counsel’s argument, Mann, 288 Mich. App. at 119;
Callon, 256 Mich. App. at 330, it is apparent that the prosecutor’s statement did not suggest that
defense counsel was trying to mislead the jury. Instead, the prosecutor responded to defense

                                                -9-
counsel’s claims about the prosecution’s case and explained why the entire video was not played
for the jury.

       Thus, the prosecution’s comments did not violate defendant’s right to a fair trial.
Bennett, 290 Mich. App. at 475.

                                       V. CONCLUSION

       Defendant has failed to establish that any of his claims warrant relief.

       Affirmed.

                                                             /s/ Michael J. Riordan
                                                             /s/ Amy Ronayne Krause
                                                             /s/ Brock A. Swartzle




                                               -10-